DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities: replace “afar-field illumination projection lens” with “a far-field illumination projection lens” in line 3.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “a rounded 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “a rounded near-field illumination projection lens associated with a first defined curvature, and a rounded far-field illumination projection lens associated with a second defined curvature” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor. The Examiner is unclear about what is meant by a rounded near-field illumination projection lens associated with which first defined curvature and a rounded far-field illumination projection lens associated with which second defined curvature? The Applicant is required to clarify.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-20 of U.S. Patent No. 11,009,786 (US 11,009,786 B1). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the patent claim an apparatus comprising: a near-field imaging lens and a far-field imaging lens; an integrated illumination-aimer optics; at least one illuminator source aligned with the integrated illumination-aimer optics; a near-field imaging sensor aligned with the near-field imaging lens; a far-field imaging sensor aligned with the far-field imaging lens; and an apparatus chassis that aligns the near-field imaging lens with the near-field imaging sensor, aligns the far-field imaging lens with the far-field imaging sensor, and aligns the at least one illuminator source with the integrated illumination-aimer optics; the integrated illumination-aimer optics comprises a near-field illumination projection lens positioned adjacent to the far-field imaging lens, and afar-field illumination projection lens positioned adjacent to the near-field imaging lens; the integrated illumination-aimer optics comprises a near-field illumination projection lens positioned adjacent to the far-.
Allowable Subject Matter
Claims 1-20 will be allowed if earlier claim objection, 112(a), 112(b) rejections are successfully overcome.
As of claim 1, the closest prior art Wolf et al. (US 20160054662 A1) teaches a projection exposure apparatus 1 substantially consists of an illumination device 3, a device 4 for holding and exactly positioning a mask provided with the structure, a so-called reticle 5, by which the subsequent structures on the wafer 2 are determined, a device 6 for holding, moving and exactly positioning precisely this wafer 2 and an imaging device, namely a projection lens 7, with a plurality of optical elements 8, which is held in a lens housing 40 of the projection lens 7 by mounts 9. The illumination device 3 provides a projection beam 11 in the form of electromagnetic radiation, which is required for imaging the reticle 5 on the wafer 2. A laser, a plasma source or the like can be used as a source for this radiation. In the illumination device 3, the radiation is formed via optical elements in such a way that the projection beam 11 has the desired properties in respect of diameter, polarization, form of the wavefront and the like when incident on the reticle 5. Wolf et al. does not anticipate or render obvious, alone or in combination, a near-field imaging lens and a far-field imaging lens; an integrated illumination-aimer optics; at least one illuminator source aligned with the integrated illumination-aimer optics; a near-field imaging sensor aligned with the near-field imaging lens; a far-field imaging sensor aligned with the far-field imaging lens; and an apparatus chassis that aligns the near-field imaging lens with the near-field imaging sensor, aligns the far-field imaging lens with the far-field imaging sensor, and aligns the at least one illuminator source with the integrated illumination-aimer optics. 

As of claim 17, the closest prior art Wolf et al. (US 20160054662 A1) teaches a projection exposure apparatus 1 substantially consists of an illumination device 3, a device 4 for holding and exactly positioning a mask provided with the structure, a so-called reticle 5, by which the subsequent structures on the wafer 2 are determined, a device 6 for holding, moving and exactly positioning precisely this wafer 2 and an imaging device, namely a projection lens 7, with a plurality of optical elements 8, which is held in a lens housing 40 of the projection lens 7 by mounts 9. The illumination device 3 provides a projection beam 11 in the form of electromagnetic radiation, which is required for imaging the reticle 5 on the wafer 2. A laser, a plasma source or the like can be used as a source for this radiation. In the illumination device 3, the radiation is formed via optical elements in such a way that the projection beam 11 has the desired properties in respect of diameter, polarization, form of the wave-front and the like when incident on the reticle 5. Wolf et al. does not anticipate or render obvious, alone or in combination, the integrated illumination-aimer optics having a near-field illumination projection lens; a far-field illumination projection lens adjacent to the near-field illumination projection lens; and an aimer collimating lens.
Claim 18 is allowed as being dependent on claim 17.
As of claim 19, the closest prior art Wolf et al. (US 20160054662 A1) teaches a projection exposure apparatus 1 substantially consists of an illumination device 3, a device 4 for holding and exactly positioning a mask provided with the structure, a so-called reticle 5, by which the subsequent structures on the wafer 2 are determined, a device 6 for holding, moving and exactly positioning precisely this wafer 2 and an 7, with a plurality of optical elements 8, which is held in a lens housing 40 of the projection lens 7 by mounts 9. The illumination device 3 provides a projection beam 11 in the form of electromagnetic radiation, which is required for imaging the reticle 5 on the wafer 2. A laser, a plasma source or the like can be used as a source for this radiation. In the illumination device 3, the radiation is formed via optical elements in such a way that the projection beam 11 has the desired properties in respect of diameter, polarization, form of the wave-front and the like when incident on the reticle 5. Wolf et al. does not anticipate or render obvious, alone or in combination, a near-field lens securing rim that receives a near-field imaging lens; a far-field lens securing rim that receives a far-field imaging lens, wherein the near-field lens securing rim aligns the near-field imaging lens with a near-field imaging sensor, wherein the far-field lens securing rim aligns the far-field imaging lens with a far-field imaging sensor; and one or more illumination-aimer optics fittings that receives an integrated illumination- aimer optics to align the integrated illumination-aimer optics with at least one illuminator source.
Claim 20 is allowed as being dependent on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

- Prior Art Arnz et al. (US 20170336714 A1) teaches a projection exposure apparatus which includes a projection lens, a wave-front manipulator and a wave-front measuring device for measuring a wave-front in the projection lens. The wave-front measuring device includes a Moiré grating arrangement having an object grating and an image grating which are designed to be arranged in an object plane and an image plane, respectively, of the projection lens. The object grating and the image grating are coordinated with one another in a manner true to scale in such a way as to generate a Moiré superimposition pattern from an imaging of the object grating onto the image plane and the image grating. The Moiré grating arrangement is designed in such a way as to simultaneously generate the Moiré superimposition pattern for a plurality of field points of an object field in the object plane and/or of an image field in the image plane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882